Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 1 of 9

IN THE
UNITED STATES DISTRICT COURT
FOR
THJE DISTRICT OF COLUMBIA

The Honorable Kevin O. McCarthy,
et al.,

Plaintiffs
Civil Action No. 1:20-cv« 1395

Vv.

The Honorable Nancy Pelosi,
Speaker of the House of Representatives
et al.

Defendants

— Nee’ ee eer eee a a ee a

 

MOTION TO FILE AMICIS CURIAE BRIEF

The party named below hereby files the above captioned motion as "a friend of the court" to
proffer the attached brief relevant to the interest of all "State" voters, and the public in general, who
have an interest in the outcome of this unprecedented litigation in the first instance, whether they are
supporting President trump's "make America greater" or alternatively, whether they support opportunist

of change leading the blind into the world of socialism, which Valdimir Lenin said: "leads to

communism."

The memorandum of points and authorities, prepared Order, notice of hearing and the certificate

of service are attached hereto in support of said motion.
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 2 of 9

/s/

Respectfully submitted,

Baas € Parcbor

Ray E.\Parker,
Amicus Curiae

5021 Seminary Road
Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 3 of 9

IN THE
UNITED STATES DISTRICT COURT
FOR
THJE DISTRICT OF COLUMBIA

The Honorable Kevin O. McCarthy,
et al.,

Plaintiffs
Civil Action No. 1:20-cv» 4395

V.

The Honorable Nancy Pelosi,
Speaker of the House of Representatives
et al.

Defendants

Ne Nee Nee ee ee ee ee ee

MEMORANDUM OF POINTS AND AUTHORITIES
IN SUPPORT OF MOTION FOR PERMISSION TO FILE
AMICUS CURIAE BRIEF

The party named below hereby files the above captioned motion as "a friend of the court" for
permission to file the brief attached hereto; further, this honorable court is moved to to exercise it's
judicial discretion in a positive manner in the interest of justice.

The memorandum of points and authorities in support of the attached amicus curiae brief is

incorporated herein pursuant to Rule 10 (c) of the federal Rules of Civil Procedure, as if stated again.
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 4 of 9

POINTS: As stated above.

AUHORITIES: As stated above.

/s/

Respecttfully submitted,

Ray € Qikb

Ray Elbért Parker.
Amicus Curiae

5021 Seminary Road
Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 5 of 9

IN THE
UNITED STATES DISTRICT COURT
FOR
THE DISTRICT OF COLUMBIA

 

The Honorable Kevin O. McCarthy, )
et al., )
)
Plaintiffs )
)

V. ) Civil Action No. 1:20-evs. 1395
)
The Honorable Nancy Pelosi, )
Speaker of the House of Representatives )
et al. )
)
Defendants )
)
)

CERTIFICATE OF SERVICE

The party named below hereby states, under "oath" and the "threat of perjury," that a true copy
of the attached pleadings for permission of the court to file an amicus curiae brief has
this £ +n day of June, 2020, been served by first class United States mail, postage prepaid, upon

the following:

1. Elliot S. Berke, Esq.
BERKE FARAH PLLC
1200 New Hampshire Avenue, NW
Suite 800
Washington, D. C. 20036
(202) 517 - 0585
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 6 of 9

And

2. Adam P. Laxalt, Esq.

COOPER & KIRK, PLLC
201 West Liberty Street
Reno, Nevada 89501
(775) 502 - 1301

And

3. Charles J. Cooper, Esq.
Michael W. Kirk, Esq.
Harold S. Reeves, Esq.
J. Joel Alicea, Esq.

COOPER & KIRK, PLLC

1523 New Hampshire Avenue, NW
Washington, D. C. 20036

(202) 220 - 9600

And

4. The Honorable Kevin Owen McCarthy
Congressman & House Minority Leader (R - CA)
2468 Rayburn House Office Building
Washington, D. C. 20515

And

5. The Honorable Nancy Pelosi

Speaker of the House of Representatives (D - CA)
1236 Longworth House Office Building

Washington, D. C. 20515

And

6. The Honorable Cheryl L. Johnson

Clerk, United States House of Representatives
U.S. Capitol

Room H154

Washington, D. C. 20515

And
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 7 of 9

7. The Honorable Paul D. Irving

Sergeant-at-Arms U. S. House of Representatives
U. S. Capitol

Room H124
Washington, D. C. 20515

Courtesy copies:

8. The Honorable Donald J. Trump
President of the United States
The White House - Oval Office
1600 Pennsylvania Avenue, NW
Washington, D. C. 20500

And

9. The Honorable Mitch McConnell
United States Senator (R - Kentucky)
& Majority Leader U. S, Senate
317 Russell Senate Office Building
Washington, D. C. 20510

And

10. The Honorable Lindsay Graham
United States Senator (R - S. C.)
290 Russell Senate Office Building
Washington, D. C. 20510

And

11. The Honorable John Kennedy
United States Senator (R - La.)

416 Russell Senate Office Building
Washington, D. C. 20510

And

12. The Honorable Ted Cruz

United States Senator (R- Texas)

404 Russell Senate Office Building
Washington, D. C. 20510
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 8 of 9

Respectfully submitted,

 

Amicus Curiae

5021 Seminary Road
Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015
Case 1:20-cv-01395-RC Document 12 Filed 06/08/20 Page 9 of 9
on '

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

E. Barret Prettyman United States Courthouse
333 Constitution Avenue, NW

Room 1225

Washington, D. C. 20001

June 6 2020

Re: The Honorable Kevin O. McCarthy v. The Honorable Nancy Pelosi ,
(Civil action No. 1:20 ev 1395)

ATTENTION: Clerk of the Court

Please find enclosed four (4) copies of the attached pleadings, the original (no staples) and two
(2) others for your official file; and, a courtesy copy for the chambers of the Honorable Rudolph
Contreas, Unirted States District Judge, with jurisdiction over this cause of action.

Your immediate attention to this matter will be greatly appreciated due to the urgency of the

matter.

Respectfully Submitted,

/s/ CRar, E Vana

Ray E. Parker,
Amicus Curiae

5021 Seminary Road

Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015

Attachments: 4 copies of both pleadings.

    
 
 

RECEIVED
Mail Room

  
   

 

 
   

Angela D. Caesar, Clerk of Court
U.S, District Court, District of Columbia
